Citation Nr: 9900138	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability. 

2.  Entitlement to service connection for an allergic 
reaction to diesel fumes, apart from a skin disability.

3.  Entitlement to an increased evaluation for the residuals 
of a fracture to the right clavicle, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the right clavicle prior to 
August 31, 1992.  

5.  Whether an appeal was perfected with respect to a claim 
for entitlement to service connection for a back disability.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 1974 
and from January to April 1991 with periods of inactive duty 
and active duty for training.  

This matter is currently before the Board of Veterans 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Since the initial determination by the RO in October 1993, 
the veteran has filed numerous claims for VA compensation.  
Accordingly, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).

In the January 1994 substantive appeal, the veteran disputed 
the denial of service connection for joint aches and a skin 
condition related to his Gulf War service.  Since this time, 
the RO has awarded service connection for these disabilities.  
Accordingly, no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to 
these issues.  Therefore, these issues are not before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

In the November 1993 statement of the case, the RO noted the 
issue of entitlement to service connection for vision 
problems.  This issue was not addressed by the veteran in his 
January 1994 substantive appeal.  The veterans 
representative, in his November 1998 argument to the Board, 
conceded that the issue of service connection for vision 
problems is not before the Board at this time.  Accordingly, 
this issue is not before the Board at this time.    

In the January 1994 substantive appeal, the veteran disputed 
the ROs determination to grant only a noncompensable 
evaluation for the service-connected residuals of a right 
clavicle fracture.  Since this time, the RO has awarded the 
veteran a 10 percent evaluation for the residuals of a 
fracture of the right clavicle from August 31, 1992, a total 
disability rating for convalescent purposes from January 24, 
1997, and a 20 percent evaluation for the residuals of a 
fracture of the right clavicle from April 1, 1997.  Both in 
February 1997, and in written argument prepared by the 
veterans representative in November 1998, the proper 
evaluation for this disability was disputed.  Accordingly, in 
light of the guidance supplied by the United States Court of 
Veterans Appeals (Court) in AB v. Brown, 6 Vet. App. 35 
(1993), the Board will adjudicate the claim of entitlement to 
an increased evaluation for the residuals of a fracture of 
the right clavicle greater than 10 percent from August 31, 
1992, and greater than 20 percent from April 1, 1997.  

In the January 1994 substantive appeal, the veteran raised 
the issue of entitlement to service connection for a back 
disability.  This issue will be addressed in the remand 
section of this determination.  




CONTENTIONS OF APPELLANT ON APPEAL

It is contended that the veteran suffers from a pulmonary 
disability as the result of his exposure to oil fires during 
his active service within the Persian Gulf War.  He notes 
shortness of breath, the spitting up of phlegm, and an 
allergic reaction to diesel fumes as a result of his active 
service.  It is also contended that his service-connected 
right clavicle is entitled to additional compensation.  It is 
contended that the medical evidence of record supports the 
veterans claims.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for a pulmonary disability and an allergic 
reaction to diesel fumes, apart from a skin disability, are 
well grounded.  It is the further decision of the Board that 
the preponderance of evidence is against an increased 
evaluation beyond 20 percent for a right clavicle disability 
from April 1, 1997, and for an increased evaluation greater 
than 10 percent from August 31, 1992.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
pulmonary disability is not supported by competent medical 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for an 
allergic reaction to diesel fumes, apart from a skin 
disability, is not supported by competent medical evidence 
showing that the claim is plausible or capable of 
substantiation.  

3.  The VA has fulfilled its duty to assist the veteran with 
development of all facts pertinent to his claims.  

4.  All available relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO.  

5.  The residuals of the veterans right clavicle disability 
prior to a surgical procedure in February 1997 did not 
include limitation of arm motion, dislocation or nonunion of 
the clavicle.  

6.  The veterans service-connected right clavicle disability 
from April 1, 1997, is not manifested by limitation of motion 
of the arm midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
pulmonary disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for an 
allergic reaction to diesel fumes, apart from a skin 
disability, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).    

3.  The criteria for an evaluation in excess of 10 percent 
for the veterans right clavicle disability from August 31, 
1992, to February 24, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201 and 5203 (1998).  

4.  The criteria for an evaluation in excess of 20 percent 
for the veterans right clavicle disability from April 1, 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records for the veterans first period of 
active duty from July 1968 to June 1974 fail to indicate a 
pulmonary disability or any allergic reaction to diesel 
fumes.  He then served for four months during the Gulf War.  
Service medical records from January to April 1991 do not 
refer to complaints of a pulmonary disorder or indicate an 
allergic reaction to diesel fumes.  The veteran was released 
from active duty in April 1991.  At this time, the veteran 
stated that he had no injuries or any illnesses while 
performing active duty during this period.  

The veteran filed a claim for VA compensation in August 1992.  
At that time, the veteran made no reference to a pulmonary 
disorder or an allergic reaction to diesel fumes.  At a 
November 1992 VA examination, the veteran noted sinus 
difficulties.  No allergies were indicated.  The veteran was 
diagnosed with acute and chronic sinusitis.  X-ray studies of 
the veterans chest at that time were normal.  X-ray studies 
of the right clavicle revealed a healed fracture.  No 
residual disability was indicated.  X-ray studies of the 
nasal passages revealed a thickening of the paranasal 
sinuses.  

In May 1993, the veteran filed a claim of entitlement to 
service connection for a pulmonary disability.  The veteran 
noted pulmonary problems since returning from Operation 
Desert Storm.  He noted shortness of breath, the spitting of 
phlegm and an allergic reaction to diesel fumes.  The veteran 
was deployed aboard the U.S.S. Ranger during the Gulf War.  

In support of his claim, the veteran submitted a March 1993 
statement from a VA physician.  The VA physician noted that 
examination of his lungs had revealed mild wheezes on deep 
breath and a cough bilaterally.  The remainder of his 
physical examination was within normal limits.  Chest X-rays 
had revealed early chronic obstructive pulmonary disease.  It 
was noted that his chronic obstructive airway disease was 
complicated by a history of smoking.  The examiner also 
stated that the exposure to petroleum fumes and smoke 
certainly would have aggravated this problem.

In June 1993, the RO requested additional information 
regarding the pulmonary disability, including the dates he 
was exposed to asbestos or toxic chemicals, his exact job 
duties during service, and all medical records regarding his 
pulmonary disorder.  Additional medical records were obtained 
by both the veteran and the RO.  No health care provider 
associated a pulmonary disorder or an allergic reaction to 
diesel fumes to the veterans active service.  

In the January 1994 substantive appeal, the veteran stated 
that when he went to the Gulf he was not having problems with 
allergic reactions to smoke or diesel fumes.  He cited to 
diary entries he had submitted to the RO noting his exposure 
to an extremely high contamination of smoke from the oil 
fires and aircraft exhaust that may not have effected me 
right away, but shortly after being discharged, these 
contamination[s] started to show up as a problem for me.  

At a hearing held before a hearing officer at the RO in 
September 1994, the veteran testified that his right clavicle 
affects him at night while sleeping.  He noted that he was 
required to sleep on his left side due to right clavicle 
pain.  Pain in the right clavicle when he tried to lift or 
reach above his head was also indicated.  No treatment of 
this disability was reported.  

With regard to the veterans pulmonary disorder, the veteran 
noted exposure to smoke and air pollution caused by aircraft.  
He noted problems with shortened breath and an allergic 
reaction to diesel fumes.  No lung problems prior to his 
active service in 1991 were indicated.  The veteran stated 
that he had been a cigarette smoker off and on.  No 
treatment of his lung disorder during his active service was 
reported. 

In a September 1994 VA evaluation, it was reported that if he 
inhales petroleum exhaust he becomes stuffed-up in the nose, 
throat and chest.  He indicated that he finds it hard to 
breathe and is required to close his windows in his 
automobile when following any diesel vehicle.  The veteran 
described an allergy to petroleum products and diesel fuel.  

Evaluation of the right clavicle in September 1994 revealed 
that it was somewhat tender to motion.  Rotary motion of the 
shoulder revealed a clicking and instability of the acromial 
clavicular joint with pain.  Forward elevation of the right 
shoulder was to 140 degrees.  Abduction of the right shoulder 
was to 110 degrees.  External rotation was negative.  
Internal rotation from a fixed forward position was to 
75 degrees.  A loss of upward mobility of the right shoulder, 
probably secondary to arthritic changes and possible chronic 
bursitis, was indicated.  X-ray studies of the right shoulder 
and clavicle revealed an old healed midshaft clavicle 
fracture.  Articular relationships appear normal and no soft 
tissue abnormalities were seen.  No other bony abnormalities 
were identified.  

In a January 1995 rating decision, an increased evaluation 
for the residuals of a right clavicle fracture was awarded 
from August 31, 1992, the date the veteran filed his claim 
for VA benefits.  

In December 1996, the veterans spouse noted that it was 
difficult for the veteran to breathe when he was behind any 
type of oil burning diesel vehicle.  No reference to the 
pulmonary disability is found.  Additional lay statements 
were submitted on behalf of the veteran.  These lay 
statements make no reference to the pulmonary disorder or the 
allergic reaction to diesel fumes.  

In December 1996, the veteran noted rashes resulting from 
exposure to diesel gas engine exhaust.  

In a January 1997 VA evaluation, it was reported that the 
veteran had undergone open heart surgery for a mitral valve 
prolapse in October 1995 that was a result of a flu and 
severe coughing.  Coronary artery bypass was also indicated.  
When asked to take a deep breath, he found it difficult to do 
so.  Lungs were clear to percussion.  Evaluation of the right 
clavicle revealed a mid clavicle fracture that was nontender.  
The veteran was able to raise his arms up and down but could 
not get his arms up past 80 degrees.  He was tender over the 
mid part of the shoulder, over the rotator cuff and bursa.  
His grip strength was found to be good and no sensory loss 
was indicated.  The examiners impression indicated coronary 
artery disease with bypass and good result, a mid clavicle 
fracture of the right clavicle and decreased range of motion 
of the right shoulder with probable early arthritic changes 
and/or rotator cuff abnormality with bursitis.  Early chronic 
obstructive pulmonary disease was indicated.  

X-ray studies of the veterans clavicle in January 1997 were 
essentially normal.  An old healed fracture was present 
within the right mid clavicle.  No acromioclavicular joint 
separation on the right or left side was indicated.  

In February 1997, the veteran indicated that he vaguely 
remembered having chest pain while loading bombs on 
aircraft aboard the U.S.S. Ranger.  This occurred 
approximately in the last week of February or the beginning 
of March 1991.  He indicated that the pain did not last long.  
Submitted at this time was the October 1995 medical report 
from St. Patricks Hospital and the physician who performed 
the cardiac catheterization in October 1995.  The findings at 
surgery noted an old infarction with scarring and a fresh 
infarction just to the left of the intraventricular spectrum.  

The veteran indicated that his physician had informed him 
that the old scarring was probably 3 to 5 years old.  At this 
time, the veteran did not indicate that his physician had 
placed this opinion in written form or that his physician had 
associated this disability with his active service from 
January to April 1991.  

Additional medical records were obtained by the RO.  A review 
of these medical records fails to find any health care 
provider who had associated the veterans pulmonary 
disability or allergy to his active service.  

In February 1997, the veteran underwent decompression of the 
right shoulder.  The veteran tolerated the procedure well and 
left the operating room in good condition.  In January 1998, 
the veteran stated that he had nothing further to add to his 
claim.  He requested that his claims be forwarded to the 
Board as soon as possible.  

Additional evaluations of the veterans disabilities were 
performed.  In January 1998, the veteran stated that he found 
it difficult to work with his right arm, with locking of the 
joint periodically.  He also noted pain in his arm and 
shoulder with an inability to use his arm or get it above or 
over his head.  Physical examination of the right shoulder 
noted elevation to 170 degrees with abduction to 85 degrees.  
Attempting to get the right shoulder higher was very 
painful.  With up or down motion there was a definite 
crepitus and clicking with pain in both the shoulder and 
joint.  The evaluators impression noted an abnormal healing 
of the mid clavicle fracture with the proximal edge being 
1/2 centimeter elevated above the distal half of the bone, 
with the distal half being angulated forward and rotated 
outward.  Decreased shoulder range of motion to abduction and 
decreased strength was also indicated.  Loss of range of 
motion of the right shoulder secondary to the abnormal 
clavicle function was found.  X-ray studies of the right 
shoulder revealed no evidence of ligamentous instability.  A 
stable right shoulder and a well-healed right clavicle 
fracture was found.  No evidence of joint instability was 
indicated.  

The veteran was awarded service connection for an undiagnosed 
illness manifested by skin rashes and also claimed as an 
allergic reaction to diesel fumes.  A 30 percent evaluation 
was awarded.  He was also awarded a temporary total 
disability evaluation due to the surgery performed on his 
right shoulder under 38 C.F.R. § 4.30 (1998).  A total rating 
was awarded for February and March 1997.  A 20 percent  
evaluation for the residuals of a fracture of the right 
clavicle was awarded from April 1, 1997.  In this regard, 
while the veteran has been service-connected for an 
undiagnosed illness manifested by skin rashes, claimed as an 
allergic reaction to diesel fumes, the RO has not awarded 
service connection for a nasal condition the veteran 
associates to an allergic reaction to diesel fumes.  
Accordingly, the Board will address this issue. 

II.  Entitlement to Service Connection for a Pulmonary 
Disability and Allergic Reaction to Diesel Fumes, Apart from 
a Skin Disability.

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was noted during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Service  medical records reveal no treatment for a pulmonary 
disability or an allergic reaction to diesel fumes.  Post 
service medical evidence of record indicates coronary artery 
disease and the veterans allegations that he is allergic to 
diesel fumes.  

As noted above, under Caluza, in order to present a well-
grounded claim, the veteran must supply competent evidence of 
a current disability.  Evidence of a disease or 
injury in service and evidence of a nexus between the in-
service injury or disease and the current 
disability must also be shown.  Under applicable criteria, 
service connection will be granted for disability 
resulting from personal injury suffered or disease 
incurred in or aggravated during active service.  38 U.S.C.A. 
§ 1110.

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1998).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  Id.  The determination as to service incurrence 
or aggravation must be on the whole evidentiary showing.

With respect to a finding of a current disability, the first 
prong of the Caluza analysis, there is no competent medical 
provider who has diagnosed the veteran with an allergy 
towards diesel fumes and service medical records fail to 
indicate such an allergic reaction.  With respect to the 
third prong of the Caluza analysis, nexus evidence, there is 
no competent medical evidence to associate the veterans 
alleged allergy to his active service.  While the veteran was 
diagnosed in November 1992 with acute and chronic sinusitis, 
the VA examiner did not associate this condition to the 
veterans active service.  Further, as indicated in 38 C.F.R. 
§ 3.380, an acute allergic manifestation subsiding on the 
absence of, or removal of the allergen (in this case, diesel 
fumes) is not an injury or disease that can be 
compensated under VA regulations.  Further, there is no 
evidence at all to support the conclusion that an allergic 
reaction to diesel fumes was caused by his exposure to diesel 
fumes during his active service aboard the U.S.S. Ranger 
during a three to four month period from January to 
April 1991.  Accordingly, this claim must fail.  

With regard to the veterans claim of entitlement to service 
connection for a pulmonary disability, the Board, based on a 
detailed review of the medical evidence of record, finds no 
competent medical evidence which associates the veterans 
current pulmonary disability to his active service.  While 
the veteran did serve on active duty from July 1968 to 
June 1974, he does not contend and the record does not show 
any indication of a pulmonary disability linked to that 
period of service.  The main thrust of the veterans claim is 
that his pulmonary disability is the result of his active 
duty from January to April 1991 and his exposure to 
pollution.  It is also alternately contended that the veteran 
may have had some form of heart attack during his active 
service within this period.  However, no competent medical 
professional has ever associated his current pulmonary 
disorder to his active service from January to April 1991.  
Accordingly, this claim must fail.  

In making this determination, the Board has considered 
carefully the statement of the VA examiner in March 1993 that 
the veteran has chronic obstructive airway disease and that 
his exposure to petroleum fumes and smoke certainly would 
have aggravated this problem.  In adjudicating this 
claim, the Board has reviewed closely the Courts 
determination in Allen v. Brown, 7 Vet. App. 439 (1995).  In 
Allen, the Court vacated a Board decision which denied 
entitlement to service connection on a secondary basis for 
osteoarthritis of both hips and of the left knee.  The Court 
in Allen held that the term disability, as used in 
38 U.S.C.A. § 1110 (West 1991), refers to an impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that pursuant to § 1110 and § 3.310(a), 
when aggravation of a veterans nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated to the 
degree of disability (but only that degree) over and above 
the disability existing prior to the aggravation.  Id.   

In light of Allen and the holding of the Court in Caluza, the 
Board finds that a well grounded claim of entitlement to 
secondary service connection based upon aggravation of a 
nonservice connected disability by a service connected 
disability requires two components:  

(1) Competent evidence of aggravation of the nonservice 
connected condition by a service connected disability 
(nexus); and  
(2) Competent evidence that this aggravation resulted in an 
identifiable quantum of additional disability over and above 
the disability existing prior to the aggravation 
(disability).  

Even assuming that there is no separate obligation that a 
claimant well ground a claim for secondary service connection 
under Allen, if the claim for service connection is well 
grounded on another basis, the Board finds that both of these 
elements would still be required for the claimant to prevail 
on the merits. 

In this case, the VA physician stated that exposure to 
petroleum fumes and smoke certainly would have aggravated his 
chronic obstructive airway disease.  This opinion would be 
sufficient to establish a nexus element.  However, the 
examiner does not indicate the quantum of additional 
disability he would associate with the veterans active 
service, if any.  Thus, the opinion does not identify a 
quantum of disability that would potentially be subject to 
service connection, and therefore the claim is not well 
grounded, or must fail on the merits.  Indeed, the 
physicians opinion appears to indicated that this condition 
would only have been aggravated during the exposure and, more 
importantly, does not state that the three months of active 
service has caused a chronic worsening of the condition in 
question that exists at this time.  In this regard, the Board 
must note the veterans limited exposure to petroleum fumes 
during only three months of active service from January to 
April 1991. The medical opinion does not establish an 
association between the exposure to petroleum fumes and smoke 
with his chronic obstructive airway disease.  A detailed 
review of the VA evaluations and private medical evidence of 
record fails to associate a pulmonary disorder with active 
service and his exposure to petroleum fumes and smoke for a 
limited period in 1991.  

The Board has considered 38 C.F.R. § 3.317 (1998) in 
evaluating the veterans claims.  Under this regulation, a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of § 3.317 may be service 
connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001 and by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (a)(1) (1998).  For purposes of 
§ 3.317, objective indications of chronic disability 
include both signs, in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317 (a)(2) (1998).  

Allergic reaction to diesel fumes is not within the sign or 
symptoms of an undiagnosed illness under 38 C.F.R. § 
3.317(b) (1998).  Disorders which may be manifestations of 
undiagnosed illnesses, however, do include cardiovascular or 
respiratory system (upper or lower) signs or symptoms.  
38 C.F.R. § 3.317(b) (1998).  Notwithstanding, in the 
veterans case, he does not suffer from cardiovascular 
signs or symptoms which can not be attributed to any know 
clinical diagnosis.  The respiratory signs or symptoms are 
clearly the result of his early chronic obstructive pulmonary 
disease.  This condition was diagnosed within the 
January 1997 VA evaluation.  The diagnosis of coronary artery 
disease was also made within the October 1995 hospitalization 
at St. Patrick Hospital.  As a result, the signs or 
symptoms can be traced to a known clinical diagnosis.  
Consequently, 38 C.F.R. § 3.317 does not apply.  Neither 
medical evidence, perceptible to an examiner, nor nonmedical 
evidence, capable of independent verification, is presented 
that exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses, 
manifested by signs or symptoms of an undiagnosed illness of 
the cardiovascular or respiratory systems, such as by 
history, physical examination, or laboratory tests.  Thus, 
the claims under 38 C.F.R. § 3.317 must fail.

The Board has also considered the veterans contention that 
his pulmonary disorder may be the result of some sort of old 
myocardial infarction that occurred from January to 
April 1991.  The Board has reviewed in detail the 
October 1995 surgical report from the St. Patricks Hospital 
and the veterans notation that he was informed that the old 
scarring was probably 3 to 5 years old.  

The Court has made clear that a lay veterans written 
statement about what a physician told him cannot constitute 
the medical evidence of inservice etiology of a current 
disability during service that is generally necessary in 
order for a claim to be well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).  In Robinette, the Court did state 
that if a claimant alleges the existence of medical evidence 
that, if true, would have made the claim plausible, the VA 
would be under a duty under 38 U.S.C.A. § 5107(a), to advise 
him to submit such evidence to complete their application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known existing evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the Board finds no indication that additional evidence exists 
which would make the claim of entitlement to service 
connection for a pulmonary disability well grounded.  While 
the veteran has contended that he was told that the old 
scarring was probably 3 to 5 years old, he has failed to 
identify clearly any evidence which would be available which 
would support this contention.  Further, an indication that 
the old scarring was probably 3 to 5 years old in 
October 1995 would not associate the veterans active service 
from January to April 1991 to the old scarring.  Such a 
determination would be pure speculation.  In addition, there 
is no indication that the old scarring has caused the 
veterans current pulmonary disorder.  There is absolutely no 
evidence to support the veterans contention that his 
vaguely remembered chest pain was, in fact, some form of 
heart attack or the beginning of some sort of pulmonary 
disorder which may be reasonably associated to the veterans 
current chronic obstructive pulmonary disease.  

In this case, the undersigned must find that neither the 
Board nor the RO is on notice of the existence of any 
evidence which exists, that, if true, would make the 
veterans claim for service connection plausible with regard 
to either the pulmonary disorder or the veterans alleged 
allergic reaction to diesel fumes.  

The veterans lay medical assertions, as well as those of his 
representative, to the effect that his vaguely remembered 
complaints of chest pain in 1991 could have caused the 
current pulmonary disorder have no probative value.  Jones 
(Wayne) v. Brown, 7 Vet. App. 134 (1994).  On the issue of 
medical causation, the Court has been clear that [l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . .  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
Accordingly, the veterans claims of service connection for a 
pulmonary disorder and allergic reaction to diesel fumes 
other than a skin disorder must be found not well grounded as 
a matter of law.  

III.  Entitlement to an Increased Evaluation for the 
Veterans Service-Connected Right Clavicle Disability.

In light of the veterans contentions and the Courts 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the claim of entitlement to an 
increased evaluation for the residuals of a fracture of the 
right clavicle is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, as in the case of the service-connected right 
clavicle disability, it is, normally, the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  With regard to the claim of 
entitlement to an increased evaluation for the residuals of a 
fractured right clavicle from April 1, 1997, evaluated at 
this time as 20 percent disabling, the Board will concentrate 
its efforts to determine the nature and extent of the current 
disability.  With regard to the claim of entitlement to an 
increased evaluation for his service-connected right clavicle 
disability from August 31, 1992, through February 24, 1997, 
evaluated at that time as 10 percent disabling, the Board 
will first address the nature and extent of this disability 
during this period.  

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the Board 
finds that VA has fulfilled the duty to assist the veteran in 
the development of this claim.  The RO has made an extensive 
effort to obtain medical records cited by the veteran.  
Neither the veteran nor his representative has cited any 
medical information that has not been obtained by the RO.  
The veteran has also stated that he has no additional records 
to submit.  Accordingly, under the Courts determination in 
Olson v. Principi, 3 Vet. App. 480, 483 (1992), the Board 
finds that the VA has fulfilled its duty to assist the 
veteran in obtaining all medical records pertinent to this 
claim.  

The veterans service-connected residuals of a fractured 
right clavicle have been rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5203 (impairment of the clavicle or scapula) 
and 5201 (limitation of the arm).  Under Diagnostic 
Code 5203, malunion of the major clavicle warrants a 
10 percent evaluation.  Nonunion of the clavicle without 
loose movement also warrants a 10 percent evaluation.  
Nonunion of the clavicle with loose movement warrants a 
20 percent evaluation.  Dislocation of the clavicle warrants 
a 20 percent evaluation.  Under Diagnostic Code 5201, a 
20 percent evaluation is warranted for the major arm when 
limitation of motion of the arm is limited at the shoulder 
level.  Limitation of motion of the arm midway between the 
side and shoulder level warrants a 30 percent evaluation.  
Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm.  

In making this determination under the unique facts of this 
case, the Board has considered whether the veteran is 
entitled to an evaluation greater than 10 percent from 
August 31, 1992, to February 23, 1997, the day prior to the 
increase in the disability evaluation.  Based on a review of 
the medical evidence during this period, including several VA 
examinations, the Board finds no evidence to support a 
conclusion that the veteran warranted a rating in excess of 
10 percent evaluation prior to February 24, 1997.  There is 
no evidence to support the conclusion that the veteran 
suffered from nonunion of the clavicle with loose movement, 
dislocation of the clavicle, or limitation of motion of the 
arm at shoulder level.  The medical evidence of record during 
this period of time indicates nearly full range of function 
with a minimal disability.  The November 1992 VA examination 
specifically noted that examination of the upper extremity 
was negative with normal ranges of motion orthopedically 
other than decreased strength in the left wrist and carpal 
tunnel syndrome on the right radial site.  X-ray studies in 
September 1994 noted an old healed midshaft clavicle 
fracture.  The September 1994 VA examination noted nearly 
normal range of motion in the right shoulder.  

The Board has taken into consideration the veterans 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The September 1994 VA examination notes the 
veterans complaints of pain in the anterior part of the 
shoulder.  However, the range of motion of the arm at that 
time extended beyond the shoulder level.  The veterans 
complaints of pain did not prevent him from moving his arms 
beyond the shoulder level.  During this period of time there 
was very little objective medical evidence to support the 
conclusion that the veteran warranted a 10 percent disability 
under Diagnostic Code 5203.   Thus, it appears the 
unsupported subjective complaints of pain played a major role 
in the award of a compensable evaluation.

The Board has also considered whether the veteran is entitled 
to an increased evaluation beyond 20 percent based upon the 
current medical evidence of record.  As noted above, during 
the adjudication of this claim by the RO, the veteran 
underwent surgery on his right shoulder.  As a result, he was 
awarded two months of convalescence under 38 C.F.R. § 4.30 
(1998) and the evaluation of his right clavicle disability 
was increased from 10 percent to 20 percent disabling from 
April 1, 1997.  

The veteran is currently receiving the highest possible 
evaluation under Diagnostic Code 5203.  Based on the most 
recent evidence of record, the Board finds no basis to 
conclude that he suffers from limitation of the arm midway 
between the side and shoulder level, even with consideration 
of the veterans complaints of pain.  At the VA examination 
in January 1998, the veteran had elevation to 170 degrees and 
abduction to 85 degrees.  Importantly, the VA examiner 
specifically takes into consideration the complaints of pain 
when he notes that trying to get it higher was very 
painful.  Pain was taken into consideration when an 
elevation to 170 degrees was noted.  Such a determination 
does not support a finding that the veterans pain limits his 
arm motion to midway between the side and shoulder level.  
See 38 C.F.R. § 4.71, Plate II (1998).  As a result, even 
taking into consideration the veterans complaints of pain, 
the Board finds no basis to conclude that he warrants a 
30 percent evaluation under Diagnostic Code 5201.  

Based on the medical evidence cited above, there is a serious 
question on the record as it now exists as to whether the 
currently assigned 20 percent evaluation is supported by the 
competent medical evidence of record.  The issue of whether 
the veterans disability evaluation should be reduced is not 
before the Board at this time.  In any event, the claim of an 
increased evaluation for the service-connected residuals of a 
right clavicle fracture is denied.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veterans statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record.  In light of the recent evaluations, which the 
Board finds to be highly probative, there is no evidence 
which the Board may consider as credible and of significant 
probative weight to indicate that the service related 
disability impairs earning capacity by, for example, 
requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veterans disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.   
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  If the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  In 
any event, the issue is not before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellants 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a pulmonary disability is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for an allergic reaction to diesel 
fumes, apart from a skin disability, is denied.  

Entitlement to an increased evaluation for the residuals of a 
fractured right clavicle, evaluated as 10 percent disabling 
on August 31, 1992, and 20 percent disabling on April 1, 
1997, is denied.  

REMAND

With regard to the veterans claim of entitlement to service 
connection for a back disability, the Board must note that 
the veteran initially raised this issue within his 
January 1994 substantive appeal.  This claim was denied by 
the RO in May 1994.  The veteran received notification of 
this determination that month.  It appears that the RO has 
accepted the veterans testimony in September 1994 as a valid 
notice of disagreement to the June 1994 rating decision.  A 
supplemental statement of the case issued in January 1995 
considered the issue of service connection for a back 
disorder.  At that time, the veteran was notified that if the 
supplemental statement of the case contained an issue which 
was not included in a prior statement of the case or 
supplemental statement of the case, he must respond within 
60 days to perfect his appeal as to the new issue.  As the 
veteran has not filed a substantive appeal to the 
January 1995 supplemental statement of the case, the issue of 
entitlement to service connection for a back disability does 
not appear to be before the Board at this time.  YT v. Brown, 
9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993).  
Nevertheless, the RO made reference to this issue in a 
supplemental statement of the case dated December 1997.  
Further, written argument prepared by the veterans 
representative in June 1998 and November 1998 make reference 
to this issue.  

In light of the procedural history cited above and the 
Courts recent determination in Marsh v. West, 11 Vet. App. 
468 (1998), it is the opinion of the Board that the veteran 
should be afforded the opportunity to present evidence and 
argument as to whether he filed a valid substantive appeal 
with regard to the issue of entitlement to service connection 
for a back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of service connection for a back 
disability.  Thereafter, if the veteran 
disputes this determination, the RO 
should make a formal adjudication on the 
matter of whether a timely substantive 
appeal has been submitted on the issue of 
service connection for a back disability.  

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.  

If it is determined that a timely substantive appeal was 
received, the case should be returned to the Board, if 
otherwise in order.  The veteran is advised that no 
additional claims, including the issue of entitlement to 
additional compensation under 38 C.F.R. § 3.321(b)(1) (1998), 
will be before the Board unless the determination of the RO 
is unfavorable, and the veteran files a notice of 
disagreement and completes all procedural steps necessary to 
appeal came to the Board in accordance with 38 U.S.C.A. 
§ 7105 (1991).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
